RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 2/1/2021 have been received. In the response filed on 2/1/2021, claims 1 and 8 were amended. 
Claims 1-20 are pending. Claims 1-20 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Withdrawn Rejections
The 35 USC 112 (a) rejections of claims 1-20, made of record in the office action mailed on 7/31/2020, have been withdrawn due to applicant’s amendment filed on 2/1/2021.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 are indefinite because the structure of the claimed animal feed is not clear. Claims 1 and 8 recite an animal feed produced by the process comprising: supplying a raw material having a first moisture content to a drying unit to remove moisture from at least a portion of the raw material to produce a substantially dry final product having a second moisture content lower than the first moisture content; heating the raw material during a startup period of time; discontinuing heating of the raw material after the startup period when the raw material begins to flow through the drying unit; generating mechanical heat directly applied to the raw material by a shearing force, without adding additional heating after the startup period; and removing the moisture from the portion of the raw material using steps of shearing, compressing, and vaporizing, without adding additional heating after the startup period” (emphasis added) and “a sheared-grain particulate composition containing sharp-edge sheared and extruded material” are process limitations in the product claim. Therefore, claims 1 and 8 are product-by-process claims. 
In product by process claims, patentability of a product is based on the product itself, not on its method of production. MPEP 2113. The structure implied by the process should be considered. MPEP 2113. 
In the present case, the structure implied by the process limitations is not clear. It is not clear whether the product is a particulate composition (e.g., powder), whether the 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, and 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim Interpretation: As discussed in the 23 USC 112(a) rejections above, the structure implied by the process steps is not clear. For the purposes of these 35 USC 112(d) rejections, a final product comprising a “particulate composition” (claims 1 and 8) is interpreted as a final product having a particulate structure (e.g., a powder). 
Claim 6 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 6 depends from claim 1. Claim 1 recites “the dry final product comprising a sheared-grain particulate composition particulate composition”. Claim 6 recites “the final product in a shape of a pellet or a cube”. A “particulate” (claim 1) is a different final product form than “a pellet or a cube” (claim 6). Therefore, claim 6 fails to include all the limitations of the claim upon which it depends because claim 6 eliminates claim 1’s requirement of the final dry product as a particulate composition. 

Claim 16 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 16 depends from claims 8 and 15. Claim 8 recites “the dry final product comprising a sheared-grain particulate composition particulate composition”. Claim 16 recites “the final product in a shape of a pellet”. A “particulate” (claim 8) is a different final product form than “a pellet” (claim 16). Therefore, claim 16 fails to include all the limitations of the claim upon which it depends because claim 16 eliminates claim 8’s requirement of the final dry product as a particulate composition. 
Claim 17 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 17 depends from claims 8 and 15. Claim 8 recites “the dry final product comprising a sheared-grain particulate composition particulate composition”. Claim 17 recites “the final product in a shape of a cube”. A “particulate” (claim 8) is a different final product form than “a cube” (claim 17). Therefore, claim 17 fails to include all the limitations of the claim upon which it depends because claim 17 eliminates claim 8’s requirement of the final dry product as a particulate composition. 
Claim 18 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 18 depends from claim 8. Claim 8 recites “the dry final product comprising a sheared-grain particulate composition particulate composition”. Claim 18 recites “the final product in a shape of a pellet”. A “particulate” (claim 8) is a different final product form than “a pellet” (claim 18). Therefore, claim 18 fails to include all the limitations of the claim upon which it depends because claim 18 eliminates claim 8’s requirement of the final dry product as a particulate composition. 
Claim 19 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 19 depends from claim 8. Claim 8 recites “the dry final product 
Claim 20 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 20 depends from claim 8. Claim 8 recites “the dry final product comprising a sheared-grain particulate composition particulate composition”. Claim 20 recites “the final product in a shape of a tub”. A “particulate” (claim 8) is a different final product form than “a tub” (claim 20). Therefore, claim 20 fails to include all the limitations of the claim upon which it depends because claim 20 eliminates claim 8’s requirement of the final dry product as a particulate composition. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meier, US 2009/0071066 A1. 

Claim Interpretation (Claims 1-7)
The phrases “produced by the process comprising: supplying a raw material having a first moisture content to a drying unit to remove moisture from at least a portion of the raw material to produce a substantially dry final product having a second moisture content lower than the first moisture content; heating the raw material during a startup 
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113.
In addition to the process limitations, claim 1 recites the dry final product is a “dry final product having a nutritional content of a fat content and a protein content”; wherein “the dry final product is without additives, binders, and fillers”; and “the second moisture content of the dry final product is less than 10% by weight”. 
As discussed in the 23 USC 112(a) rejections above, the structure implied by the process steps is not clear. For the purposes of the 35 USC 103 rejections, a final product comprising a “particulate composition” (claims 1 and 8) is interpreted as encompassing a final product that may be in the form of an agglomerated particulate structure (e.g., a pellet made from ingredients that include particulates). 
In the present case, the process and the product limitations imply an animal feed comprising a particulate composition; a nutritional content of a fat content and a protein content; wherein the dried product is without additives, binders, and fillers; and a moisture content less than 10 wt. %. 

Prior Art (claims 1-7)
Regarding claim 1: 
An animal feed (claim 1, ln. 1)
Meier discloses a product that may be animal feed (para 0039, 0064). 

Final product form (the dry final product comprising a sheared-grain particulate composition containing sharp-edge sheared and extruded material, claim 1, ln. 12-13)
Meier discloses the final product may be a pellet that comprises a particulate (coarse grain, para 0031). 
Additionally, Meier discloses the particulate may be made into final forms including briquettes, rods, wafers, or any other shape or form (para 0031). Therefore, it would have been obvious to one having ordinary skill in the art to make a final structure shape that is the structure shape implied by the present product by process claims because it has been held that changes in shape are prima facie obvious. MPEP 2144.04 IV B.

Nutritional content of a fat content and a protein content (claim 1, ln. 13-14)
The limitation is prima facie obvious for the following reasons. 
First, Meier discloses exemplary embodiments comprising a fat content and a protein content (para 0057, Table 2). 
Second, Meier discloses the breadth of the claimed raw materials. Meier discloses an exemplary embodiment comprising a dried raw material (DWG, para 0051-0053) product having fat and protein (Table 2, Sample 2). As such, one having ordinary skill in the art at the time of invention would expect/understand Meier’s product to be within the breadth of the recited “fat content” and “protein content”. 

Moisture content of the dry final product is less than 10% by weight (claim 1, ln. 14-15); substantially dry final product (claim 1, ln. 3-4); dry final product (claim 1, ln. 12)
Meier discloses a dried product having a moisture content “between 3-40% water by weight” (para 0040; see also, claims 1, 12, and 19 reciting “between 3% and 40% water by weight”). Additionally, Meier discloses a dried product having a moisture 
Furthermore, Meier discloses the final product has a moisture content of Meier discloses exemplary final product moisture content of 10 to 15% (para 0050). As such, the claimed dry final product moisture content that is less than 10% by weight is prima facie obvious because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prima facie case of obviousness exists when the proportions are so close that one skilled in the art would have expected them to have the same properties. MPEP 2144.05 I. In the present case, one skilled in the art would have expected them to have the same properties (e.g., a product comprising fat and protein that may be an animal feed). 
With respect to the “substantially dry final product” (claim 1, ln. 3-4) and “dry final product” (claim 1, ln. 12): The phrases “substantially dry final product” and “dry final product” are interpreted as the same moisture content that is recited as a “second moisture content of the dry final product is less than 10% by weight”. Meier renders the claimed “moisture content of the dry final product is less than 10% by weight” prima facie obvious for the reasons above. As such, Meier is encompassed within the breadth of the phrases “substantially dry final product” and “dry final product” for the same reasons that Meier renders the recited “moisture content of the dry final product is less than 10% by weight” prima facie obvious. 

The dry final product is without additives, binders, and fillers (claim 1, ln. 14-15)
Meier is encompassed within the breadth of the claimed product in the following ways. 
First, Meier discloses a general process encompassed within the breadth of the claimed product as follows.
Meier discloses providing a raw material (pellet of coarse grain product, para 0031) that is dried (irradiating the pellet with microwave energy for a sufficient time, para 0031) to product a final product (produce a DDGS pellet 27, para 0031). Meier does not require adding any other materials to the raw material (pellet of coarse grain product) that is dried into the final 
Meier discloses providing a raw material (mixture of CDS, enzymes, and/or other additives (not shown) blended with the DWG) that is dried (para 0034) to a final product (#27, dried pellets, para 0034-0036). As such, Meier’s product is included within the breadth of the recited “without additives, binders, and fillers”. Note that the exclusionary proviso requires exclusion of all three of additives, binders, and fillers. As such, prior art that does not require one or two ingredients selected from additives, binders, or fillers is not excluded from the exclusionary proviso that requires exclusion of all three of additives, binders, and fillers. 
Meier discloses additional embodiments with other grains (para 0041). Meier does not require the addition of additives, binders, and/or fillers (para 0041). As such, Meier’s product is included within the breadth of the recited “without additives, binders, and fillers”.
Second, Meier discloses an exemplary product encompassed within the breadth of the recited “without additives, binders, and fillers”. Meier discloses a raw material (DWG, para 0051) that is formed into a pellet (para 0052) and dried (para 0053). Meier does not require adding any other materials to the raw material (see Example 2, para 0051-0053). As such, Meier’s product is included within the breadth of the recited “without additives, binders, and fillers”.
Third, it would have been obvious to one of ordinary skill in the art at the time of invention to not select (or not add) ingredients that are not required because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. The omission of an element and its function is prima facie obvious if the function of the element is not desired. MPEP 2144.04 II. A. In the present case, Meier discloses the additional extrinsic elements are optional. Meier discloses “CDS, enzymes, and/or other additives (not shown) may be blended with the DWG” (emphasis added, para 0032). The phrase “may be” indicates the addition of the ingredients is optional. The non-selection of non-

Regarding claim 2: Claim 2 depends from claim 1. Claim 1 recites “supplying a raw material having a first moisture content to a drying unit to remove moisture from at least a portion of the raw material”. Claim 2 recites “wherein the first moisture content of the raw material is within a range of about 13% to about 90% by weight”. As such, claim 2 defines an intermediate product used in the process of making the animal feed product. As discussed above, it is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the present case, the process steps used to obtain the claimed final product (i.e., dry final product having a nutritional content of a high fat content and a high protein content, without adding any additives, binders, or fillers) do not patentably distinguish the claimed product from the prior art product. Furthermore, Meier discloses the raw material (DWG) supplied in the making of the product has a moisture content of 65% (para 0045). 
Regarding claim 3: Meier discloses the final product has a moisture content of between 3-40% water by weight (para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 4: Meier discloses the raw material is a granular material (coarse grain, para 0030) known as wet distillers grain (DWG, para 0030; Example 1, para 0046; Example 2, para 0051).
Regarding claim 5: Claim 5 depends from claim 1. Claim 1 recites “supplying a raw material having a first moisture content to a drying unit to remove moisture from at least a portion of the raw material”. Claim 5 recites “wherein the step of removing the moisture from the portion of the raw material, further comprises reducing the moisture in the raw material from about 13% to about 90% by weight”. As such, claim 5 defines the form (i.e., moisture content) of an intermediate product used in the process of making the animal feed product. As discussed above, it is the patentability of the product 
In the present case, the process limitations in claim 5 imply a final product having a moisture content within a range of about 0% to about 5%. 
Meier discloses the final product has a moisture content of between 3-40% water by weight (para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 6: The phrase “further comprising the step of: extruding the final dry product through a die to form the final product in a shape of a pellet or a cube” represents a process limitation in the product claim. As discussed above, it is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
In the present case, the process limitations in claim 6 imply a final product having a shape that is a pellet or cube. Meier discloses the final product has the shape of a pellet (para 0024; Example 1, para 0050; Example 2, para 0053).
Regarding claim 7: The phrase “further comprising the step of: forming the final product in a shape of a pellet, a cube, or a tub” represents a process limitation in the product claim. As discussed above, it is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Regarding claims 6 and 7: Meier discloses the product (DWG) may be formed into briquettes, rods, wafers, or any other shape or form (para 0031). 
Meier does not expressly disclose the shape is a cube or tub. 
It would have been obvious to one having ordinary skill in the art to form the product into the shape of a cube or tub because it has been held that changes in shape are prima facie obvious. MPEP 2144.04 IV B. As discussed above, Meier discloses the product (DWG) may be formed into briquettes, rods, wafers, or any other shape or form (para 0031). As such, making the product into a cube or tub shape is prima facie obvious. 

Claim Interpretation (Claims 8-20)
The phrases “supplying a raw material having a first moisture content to a multiple stage drying unit to remove moisture from at least a portion of the raw material in sequential stages to produce a substantially dry final product having a second moisture content lower than the first moisture content, wherein the multiple stage drying unit includes a plurality of extruders connected in multiple stages and one of the extruders is operated at each of the sequential stages; providing a plurality of screws within each extruder including at least a first screw and a second screw; rotating the at least a first screw and the second screw to compress the raw material between and advance the raw material along the at least first screw and the second screw; heating, during a startup period of time, at least one of the plurality of screws to approximately 220°F; discontinuing heating of the at least one of the plurality of screws after the startup period when the raw material begins to flow through the first screw and the second screw; shearing the raw material between intermeshing flights of the at least first screw and the second screw; generating mechanical heat directly applied to the raw material by the shearing, without adding additional heating after the startup period; compressing the raw material between the at least first screw and the second screw to squeeze moisture from the raw material; 

removing the moisture from the portion of the raw material at least some stages of the sequential stages using the steps of shearing, compressing, and vaporizing, without adding additional heating after the startup period” and “sheared-grain particulate composition containing sharp-edge sheared and extruded material” are process limitations in the product claim. Therefore, claim 8 is a product-by-process claim. 
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113.
In addition to the process limitations, claim 8 recites the dry final product is a “dry final product having a nutritional content of a fat content and a protein content”; wherein “the dry final product is without additives, binders, and fillers”; and “the second moisture content of the dry final product is less than 10% by weight”. 
As discussed in the 23 USC 112(a) rejections above, the structure implied by the process steps is not clear. For the purposes of the 35 USC 103 rejections, a final product comprising a “particulate composition” (claims 1 and 8) is interpreted as encompassing a final product that may be in the form of an agglomerated particulate structure (e.g., a pellet made from ingredients that include particulates). 
In the present case, the process and the product limitations imply an animal feed comprising a particulate composition; a nutritional content of a fat content and a protein content; wherein the dried product is without additives, binders, and fillers; and a moisture content less than 10 wt. %. 

Prior Art (claims 8-20)
Regarding claim 8: 
An animal feed (claim 8, ln. 1)
Meier discloses a product that may be animal feed (para 0039, 0064). 

Final product form (the dry final product comprising a sheared-grain particulate composition containing sharp-edge sheared and extruded material, claim 8, ln. 28-29)
Meier discloses the final product may be a pellet that comprises a particulate (coarse grain, para 0031). 
Additionally, Meier discloses the particulate may be made into final forms including briquettes, rods, wafers, or any other shape or form (para 0031). Therefore, it would have been obvious to one having ordinary skill in the art to make a final structure shape that is the structure shape implied by the present product by process claims because it has been held that changes in shape are prima facie obvious. MPEP 2144.04 IV B.

Nutritional content of a fat content and a protein content (claim 8, ln. 29-30)
The limitation is prima facie obvious for the following reasons. 
First, Meier discloses exemplary embodiments comprising a fat content and a protein content (para 0057, Table 2). 
Second, Meier discloses the breadth of the claimed raw materials. Meier discloses an exemplary embodiment comprising a dried raw material (DWG, para 0051-0053) product having fat and protein (Table 2, Sample 2). As such, one having ordinary skill in the art at the time of invention would expect/understand Meier’s product to be within the breadth of the recited “fat content” and “protein content”. 

Moisture content of the dry final product is less than 10% by weight (claim 8, ln. 31); substantially dry final product (claim 8, ln. 4); dry final product (claim 8, ln. 27)
Meier discloses a dried product having a moisture content “between 3-40% water by weight” (para 0040; see also, claims 1, 12, and 19 reciting “between 3% and 40% water by weight”). Additionally, Meier discloses a dried product having a moisture 
Furthermore, Meier discloses the final product has a moisture content of Meier discloses exemplary final product moisture content of 10 to 15% (para 0050). As such, the claimed dry final product moisture content that is less than 10% by weight is prima facie obvious because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prima facie case of obviousness exists when the proportions are so close that one skilled in the art would have expected them to have the same properties. MPEP 2144.05 I. In the present case, one skilled in the art would have expected them to have the same properties (e.g., a product comprising fat and protein that may be an animal feed). 
With respect to the “substantially dry final product” (claim 1, ln. 3-4) and “dry final product” (claim 1, ln. 12): The phrases “substantially dry final product” and “dry final product” are interpreted as the same moisture content that is recited as a “second moisture content of the dry final product is less than 10% by weight”. Meier renders the claimed “moisture content of the dry final product is less than 10% by weight” prima facie obvious for the reasons above. As such, Meier is encompassed within the breadth of the phrases “substantially dry final product” and “dry final product” for the same reasons that Meier renders the recited “moisture content of the dry final product is less than 10% by weight” prima facie obvious. 

The dry final product is without additives, binders, and fillers (claim 8, ln. 29-30)
Meier is encompassed within the breadth of the claimed product in the following ways. 
First, Meier discloses a general process encompassed within the breadth of the claimed product as follows.
Meier discloses providing a raw material (pellet of coarse grain product, para 0031) that is dried (irradiating the pellet with microwave energy for a sufficient time, para 0031) to product a final product (produce a DDGS pellet 27, para 0031). Meier does not require adding any other materials to the raw material (pellet of coarse grain product) that is dried into the final 
Meier discloses providing a raw material (mixture of CDS, enzymes, and/or other additives (not shown) blended with the DWG) that is dried (para 0034) to a final product (#27, dried pellets, para 0034-0036). As such, Meier’s product is included within the breadth of the recited “without additives, binders, and fillers”. Note that the exclusionary proviso requires exclusion of all three of additives, binders, and fillers. As such, prior art that does not require one or two ingredients selected from additives, binders, or fillers is not excluded from the exclusionary proviso that requires exclusion of all three of additives, binders, and fillers. 
Meier discloses additional embodiments with other grains (para 0041). Meier does not require the addition of additives, binders, and/or fillers (para 0041). As such, Meier’s product is included within the breadth of the recited “without additives, binders, and fillers”.
Second, Meier discloses an exemplary product encompassed within the breadth of the recited “without additives, binders, and fillers”. Meier discloses a raw material (DWG, para 0051) that is formed into a pellet (para 0052) and dried (para 0053). Meier does not require adding any other materials to the raw material (see Example 2, para 0051-0053). As such, Meier’s product is included within the breadth of the recited “without additives, binders, and fillers”.
Third, it would have been obvious to one of ordinary skill in the art at the time of invention to not select (or not add) ingredients that are not required because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. The omission of an element and its function is prima facie obvious if the function of the element is not desired. MPEP 2144.04 II. A. In the present case, Meier discloses the additional extrinsic elements are optional. Meier discloses “CDS, enzymes, and/or other additives (not shown) may be blended with the DWG” (emphasis added, para 0032). The phrase “may be” indicates the addition of the ingredients is optional. The non-selection of non-

Regarding claim 9: Claim 9 depends from claim 8. Claim 8 recites “supplying a raw material having a first moisture content”. Claim 9 recites “wherein the first moisture content of the raw material is within a range of about 13% to about 90% by weight”. As such, claim 9 defines an intermediate product used in the process of making the animal feed product. As discussed above, it is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the present case, the process steps used to obtain the claimed final product (i.e., dry final product having a nutritional content of a high fat content and a high protein content, without adding any additives, binders, or fillers) do not patentably distinguish the claimed product from the prior art product. Furthermore, Meier discloses the raw material (DWG) supplied in the making of the product has a moisture content of 65% (para 0045). 
Regarding claim 10: Meier discloses the final product has a moisture content of between 3-40% water by weight (para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claims 11 and 12: Meier discloses the raw material is a granular material (coarse grain, para 0030) known as wet distiller’s grain (DWG, para 0030; Example 1, para 0046; Example 2, para 0051).
Regarding claim 13: Claim 13 depends from claim 8. Claim 8 recites “supplying a raw material having a first moisture content to a multiple stage drying unit to remove moisture from at least a portion of the raw material in sequential stages”. Claim 13 recites “wherein the step of removing the moisture from the portion of the raw material, further comprises reducing the moisture in the raw material from about 13% to about 90% by weight”. As such, claim 13 defines the form (i.e., moisture content) of an intermediate product used in the process of making the animal feed product. As discussed above, it is the patentability of the product claimed and not of the recited 
In the present case, the process limitations in claim 13 imply a final product having a moisture content within a range of about 0% to about 5%. 
Meier discloses the final product has a moisture content of between 3-40% water by weight (para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 14: Meier discloses the raw material is wet distillers grain (DWG, para 0030; Example 1, para 0046; Example 2, para 0051).
Regarding claim 15: The phrase “further comprising the step of: extruding the final dry product through a die to form a shape of the final product” represents a process limitation in the product claim. As discussed above, it is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
In the present case, the process limitations in claim 15 imply a final product having a shape. Meier discloses the final product has a shape (pellet, para 0024; Example 1, para 0050; Example 2, para 0053). Furthermore, Meier discloses the product is made by a process that includes a step of extruding (para 0047). 
Regarding claim 16: Meier discloses the final product has the shape of a pellet (para 0024; Example 1, para 0050; Example 2, para 0053).
Regarding claim 18: Meier discloses the final product has the shape of a pellet (para 0024; Example 1, para 0050; Example 2, para 0053).

Meier does not expressly disclose the shape is a cube or tub. 
It would have been obvious to one having ordinary skill in the art to form the product into the shape of a cube or tub because it has been held that changes in shape are prima facie obvious. MPEP 2144.04 IV B. As discussed above, Meier discloses the product (DWG) may be formed into briquettes, rods, wafers, or any other shape or form (para 0031). As such, making the product into a cube or tub shape is prima facie obvious. 

Claims 6, 7, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meier, US 2009/0071066 A1; in view of Block et al., US 2007/0209599 A1; and/or Thomas, US 2013/0040023 A1.
Meier is relied on as above. 
Meier discloses the product (DWG) may be formed into briquettes, rods, wafers, or any other shape or form (para 0031). Meier discloses the product may be animal feed (para 0039, 0064).
Meier does not expressly disclose the shape is a cube or tub. 
Block is drawn to animal feed (abstract). Block discloses suitable forms of animal feed include pellets, cubes, and tubs (para 0060). 
Thomas is drawn to animal feed made from loose granular material (abstract). Thomas discloses the feed in the shape of pellets (para 0013, 0035), cubes (para 0013, 0035), or tubs (para 0035). 
It would have been obvious to one having ordinary skill in the art to form the product into the shape of a cube or tub because it has been held that changes in shape are prima facie obvious. MPEP 2144.04 IV B. As discussed above, Meier discloses the product (DWG) may be formed into briquettes, rods, wafers, or any other shape or form (para 0031). Block and Thomas disclose the conventional nature of forming feed into shapes of pellets, cubes, and tubs. As such, making the product into a pellet, cube, or tub shape is prima facie obvious. 
. 

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
35 U.S.C. 103
Applicant argues Meier has different properties (remarks, p. 8). Examiner is not persuaded by this argument. The claims recite properties of a moisture content less than 10%, fat content, and protein content. Meier discloses the final product may be formed from particulate (coarse grain, para 0031). Meier discloses exemplary embodiments comprising a fat content and a protein content (para 0057, Table 2). Meier discloses an exemplary embodiment comprising a dried raw material (DWG, para 0051-0053) product having fat and protein (Table 2, Sample 2). As such, one having ordinary skill in the art at the time of invention would expect/understand Meier’s product to be within the breadth of the recited “fat content” and “protein content”. Meier discloses a dried product having a moisture content “between 3-40% water by weight” (para 0040; see also, claims 1, 12, and 19 reciting “between 3% and 40% water by weight”). Additionally, Meier discloses a dried product having a moisture content “between 5% and 17% water by weight” (claim 4).
may be blended with the DWG” (emphasis added, para 0032). The phrase “may be” indicates the addition of the ingredients is optional. The non-selection of non-required ingredients is prima facie obvious. Second, Meier does not require a mixture of DWG with anything else (see e.g., Meier, Example 2, para 0051-0053). Third, the exclusionary proviso requires exclusion of all three of additives, binders, and fillers. As such, prior art that does not require one or two ingredients selected from additives, binders, or fillers is not excluded from the exclusionary proviso that requires exclusion of all three of additives, binders, and fillers. As such, Meier’s product is included within the breadth of the recited “without additives, binders, and fillers”.
Applicant argues Meier uses a different process to make the product (remarks p. 9). Examiner is not persuaded by this argument. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER A MOORE/Primary Examiner, Art Unit 3619